August 20, Dear Shareholder: This is a report on the efforts of BlackRock and the Boards of Directors/Trustees (the “Board”) of the BlackRock closed-end funds (the “Funds”) to provide liquidity to shareholders of the auction market preferred shares (“AMPS”) of the Funds. Upon the failure of the auction market in February, the Board established an Ad Hoc Committee on AMPS (the “AMPS Committee”) to provide oversight of BlackRock’s efforts to provide liquidity to AMPS holders. BlackRock has worked closely with the AMPS Committee and the full Board seeking potential solutions for all BlackRock fund shareholders affected by the lack of liquidity in the AMPS market. BlackRock has been a leader in efforts to add liquidity to the frozen AMPS market: •
